Exhibit 10.1

 

June 5, 2008

 

Mr. Robert Bujarski

6829 Jade Lane

Carlsbad, CA  92009

 

Dear Rob:

 

We are pleased to extend the following offer of employment to you:

 

Title:

SVP, General Counsel & Corporate Secretary

 

 

Reporting to:

Caren Mason, President & CEO

 

 

Compensation:

$288,000 annually

 

 


ANNUAL BONUS:


YOU WILL PARTICIPATE IN THE BONUS PLAN WITH A TARGET BONUS OF 40% AT ACHIEVEMENT
OF PLAN.


 


 

Equity:

You will receive equity in the form of:

 

 

 

·                  10,000 shares of restricted stock, vesting subject to the
performance criteria established in the 2006 executive equity plan;

 

·                  30,000 shares of restricted stock, vesting subject to the
performance criteria established in the 2007 executive equity plan;

 

·                  45,000 shares of time-based restricted stock, with 3-year
cliff vest; and

 

·                  50,000 options to purchase shares of common stock. The
vesting schedule for these options will be 50% on the second year anniversary of
the Option Grant Date and the remaining 50% will vest quarterly over the next
two years thereafter. The purchase price will be the closing NASDAQ market price
of QUIDEL’s stock on your actual start date.

 

 

Vacation Benefit:

You will receive four weeks of vacation per year, accrued from your hire date.

 

--------------------------------------------------------------------------------


 

Severance:

You will be entitled to a payment equivalent to half your annual salary (six
months) in the event that your employment is severed without cause and for
reasons not subject to change in control provisions. Such severance payment
shall be paid in a lump sum within ten (10) days after the employment
termination date.

 

 

Change in Control

 

Provisions:

You will be provided with change of control protection as outlined for other
officers.  Details of this protection are contained in the attached Agreement
re: Change in Control.

 

 

Start Date:

June 9, 2008

 

In addition to the above, as a QUIDEL employee, you will be eligible to
participate in our benefits programs, which will take effect on your first day
of employment.  A summary of these benefits is enclosed.  Details of these
benefit plans will be provided to you upon your employment.

 

As a condition of employment with QUIDEL Corporation, you will be required to:
(1) read, sign and return one copy of the enclosed Invention and Confidential
Information Agreement;  (2) within the first three days of employment, you must
provide documents from the enclosed List of Acceptable Documents (I-9) which
prove your identity and right to work in the United States; and (3) read, sign
and return one copy of page 5 of the enclosed Employee Code of Conduct.

 

This offer of employment is contingent upon successfully passing a
pre-employment drug screen, background and reference check.  Your background and
reference checks have been completed and your pre-employment drug screen should
be scheduled and completed within the next few days.

 

QUIDEL Corporation is an at-will employer.  This means that you have the right
to terminate your employment with QUIDEL at any time, for any reason, with or
without notice.  Similarly, QUIDEL has the right to terminate the employment
relationship at any time, for any reason, with or without notice.  Any contrary
representations, which may have been made to you, are superseded by this offer. 
Any modifications to this “at-will” term of your employment must be in writing
and signed by you and QUIDEL’s President.

 

This offer expires seven business days from the date of this letter.  Please
indicate your acceptance of our offer by signing on the following page and
returning a copy of this letter to Human Resources as soon as possible.

 

2

--------------------------------------------------------------------------------


 

Rob, on behalf of Caren Mason, the Board of Directors, and the entire QUIDEL
team, we are looking forward to having you re-join us as we work together to
provide quality products to the medical community and to create value for the
employees and shareholders of QUIDEL Corporation.

 

Sincerely,

 

 

 

/s/ Phyllis Huckabee

 

 

 

 

 

Phyllis Huckabee

 

Vice President, Human Resources

 

 

 

cc:                                 Caren Mason

Human Resources

 

Enclosures

 

I have read, understand and accept these terms and conditions of employment.  I
further understand that while my salary, benefits, job title and job duties may
change from time to time without a written modification of this agreement, the
at-will term of my employment is a term of employment which cannot be altered or
modified except in writing, signed by me and QUIDEL’s President.

 

 

 

 

/s/ Robert Bujarski

 

 

 

June 5, 2008

Signature

 

Date

 

3

--------------------------------------------------------------------------------